Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 9, 19-22, 24, 32-33 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, 25-31, 34-35 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 29 line 2, delete each “µM” and insert in its place “µm”. 
In claim 34, before “polystyrene” insert “high impact”.
Cancel claim 35. 


Reasons for Allowance
Claims 2, 9, 16-22 and 24-34 are allowed
The following is an examiner’s statement of reasons for allowance: the closest prior art, Hulse et al (US 20110144216 A1), discloses polystyrene with the claimed cis-1,1,1,4,4,4-hexafluoro-2-butene (Z-HFO-1336mzzm) as a blowing agent, and even cites that the racemate (50:50 mixture) will be useful “in certain foam types”, but does not disclose that the claimed mixture would have unexpectedly improved properties in compatibility rating and physical change over similar blowing agents disclosed in Hulse (see the results in Table 7 of the specification which compare to similar blowing agents including those with cyclopentane and 245fa). More importantly, the racemate shows improvement over the pure isomers of cis-1,1,1,4,4,4-hexafluoro-2-butene (Z-HFO-1336mzzm) and trans-1,1,1,4,4,4-hexafluoro-2-butene (E-HFO-1336mzzm) when used as a blowing agent in HIPS, particularly in physical appearance (B) as well as volume gain% and thickness change% (see Table 5 of the specification). It would not be expected that the racemate would display better compatibility with HIPS than the pure isomers, and Hulse does not teach these advantages. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766